Citation Nr: 1026989	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-16 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to August 1984 
and from January 2004 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In that decision, the RO, in pertinent part, granted service 
connection for degenerative disc disease of the lumbar spine and 
assigned an initial 20 percent disability evaluation.  


FINDING OF FACT

The service-connected degenerative disc disease of the lumbar 
spine, even with consideration of the Veteran's complaints of 
pain, does not cause forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; nor does it result in separately compensable 
neurologic residuals.  While degenerative disc disease is 
demonstrated, incapacitating episodes evidenced by physician 
prescribed bed rest are not shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237-5242 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (the Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claims; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in her possession that pertains 
to the claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008 however, this regulation was revised to remove the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims. See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).

The Veteran's disagreement with the initial rating assigned for 
degenerative disc disease of the lumbar spine arises from a 
granted claim of service connection.  The Court observed that a 
claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the first 
Pelegrini II element requires notice of these five elements in 
initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions regarding service connection claim.  

A March 2006 letter provided notice of the manner in which VA 
assigns disability ratings and effective dates.  Although this 
letters were not sent prior to initial adjudication of the 
Veteran's claim, the Board finds no prejudice, since he was 
provided ample time to respond with additional argument and 
evidence in support of his claim.  In addition, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not prejudicial. 
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  His VA 
outpatient treatment records have been obtained and associated 
with the claims file.  The Veteran submitted chiropractic records 
and an x-ray examination report.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009). The Veteran was provided VA 
examinations in September 2005, January 2007, and February 2007.

Concerning these VA examinations, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The reports of the examinations 
reflect that the examiners reviewed the Veteran's complete claims 
file, to include his service treatment records, past medical 
history, recorded his current complaints, and conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2009).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a 
service-connected disability requires a review of the Veteran's 
entire medical history regarding that disability.  38 C.F.R. §§ 
4.1, 4.2 (2009).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 
(1995) (diagnostic codes that provide ratings solely based on 
loss of range of motion must consider functional loss and factors 
of joint disability attributable to pain).

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity of 
the disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.   

The Veteran's service-connected low back disability is rated as 
20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  The disability rating was effective as of the date of 
his claim, March 29, 2005.  

Pursuant to Diagnostic Code 5242, a higher 40 percent evaluation 
is warranted when forward flexion of the thoracolumbar is limited 
to 30 degrees or less, or when there is favorable ankylosis of 
the entire thoracolumbar spine.   

Considering the evidence of record, the Board finds that the 
criteria to support a 40 percent or higher disability evaluation 
for lumbar spine disability have not been demonstrated.  There is 
no probative evidence that the Veteran's lumbar spine disability 
has resulted in forward flexion of 30 degrees or less of the 
lumbar spine.  The private chiropractic records do not contain 
range of motion findings.  When he was examined in September 
2005, he was able to bend to 50 degrees.  He could perform 
backward extension from 0 to 10 degrees, bilateral flexion from 0 
to 20 degrees, bilateral rotation from 0 to 20 degrees.  During 
the January 2007 VA examination, he was able to forward flex to 
45 degrees.  He could bend laterally to either side to 15 degrees 
and to extend to 15 degrees.  He did complain of fatigue, 
weakness, or lack of endurance.  It was commented that there had 
been no real change since the September 2005 VA examination.

Contemporaneous VA outpatient records also fail to show a greater 
severity of loss of range of motion.  Rather, the VA outpatient 
treatment records primarily show treatment for other conditions.  

Similarly, there is no persuasive evidence showing that the low 
back disability results in favorable ankylosis of the 
thoracolumbar spine.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  

The VA examination reports and the contemporaneous outpatient 
treatment records all show that the veteran retains motion in the 
low back  Also, the September 2005 MRI examination only revealed 
mild degenerative changes of the lumbosacral spine.  In other 
words, there is no evidence of favorable ankylosis of the 
thoracolumbar spine.  A higher disability evaluation under the 
General Rating Formula for Diseases and Injuries of the Spine 
would therefore be inappropriate.

With respect to the question as to whether a 40 percent or higher 
rating could be assigned under the Formula for Rating 
Intervertebral Disc Syndrome, there is no probative evidence of 
the Veteran experiencing any "incapacitating episodes," as that 
term is defined in the rating schedule, resulting from 
intervertebral disc syndrome of at least four weeks during the 
past year.  Treatment records are absent any findings of 
physician-prescribed bed rest.  The assignment of a higher rating 
for intervertebral disc syndrome would therefore be 
inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, the Board has considered whether the disability warrants 
the assignment of a separate rating for any related neurologic 
impairment.  However, upon VA examination in September 2005, 
while there were subjective reports of slight radiation to the 
buttocks, the motor and sensory examination was within normal 
limits, and no separate neurologic condition was diagnosed.  
Similarly, the neurological examination conducted as part of the 
January 2007 Compensation and Pension examination revealed no 
neurologic deficits.  Finally, the VA examiner in February 2007 
noted no history of paresthesias, numbness, leg or foot weakness, 
or urinary or fecal incontinence.  A detailed motor and sensory 
examination did not reveal any neurologic deficits.   Given these 
findings, the evidence does not support the assignment of a 
separate compensable rating for any related neurologic 
disability.  

When evaluating a disability based on limitation of motion, 
factors affecting functional impairment, such as pain on motion, 
weakened movement, excess fatigability, lost endurance, swelling, 
or incoordination, must also be considered.  See 38 C.F.R. §§ 
4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
matter, the Veteran has described experiencing pain in his low 
back.  In addition, during the September 2005 examination, the 
Veteran described flare-ups as occurring once every two weeks.  
During the January 2007 Compensation and Pension examination, 
however, he denied flare-ups.  In addition, the physical 
examination specifically noted no fatigue, weakness, or lack of 
endurance.  The February 2007 examination confirmed flare-ups as 
occurring once every two to three weeks.  The physical 
examination, however, however, noted no pain or loss of motion on 
repetitive use.  Overall, even after considering these factors, 
the Board finds that the disability does not nearly approximate a 
disability characterized by forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine. 

Finally, the Board has considered whether the Veteran, during the 
pendency of this appeal, has ever been entitled to "staged" 
ratings for his service-connected low back disability.  See 
Fenderson, supra.  However, as noted above, because the credible 
lay and objective medical evidence of record does not approximate 
the criteria for a higher rating during any period on appeal, 
staged ratings are not appropriate.  

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.
As noted above, the Veteran's symptoms cause pain and imitated 
low back motion; such impairment is contemplated by the rating 
criteria.  The rating criteria reasonably describe the Veteran's 
disability.  In addition, it is not shown that the low back 
disability causes marked interference with employment or result 
in hospitalizations.  Rather, during the January 2007 
examination, he specifically denied losing any time from work in 
the past 12 months.  Hence, referral for consideration of an 
extraschedular rating is, therefore, not warranted.

For all of these reasons and bases, the preponderance of the 
evidence is against assigning an initial rating higher than 20 
percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.59 (2007), § 4.71a, 
Diagnostic Code 5237 (2009).  Since the preponderance of the 
evidence is against the claim for a higher initial rating, there 
is no reasonable doubt to resolve in the Veteran's favor, and his 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An initial rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


